Citation Nr: 1720453	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left Achilles tendon insertion calcification.

2.  Entitlement to a disability rating in excess of 10 percent for right Achilles tendon insertion calcification.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1986 to May 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These issues were previously remanded by the Board in March 2016 and December 2016 for further development. 

The Board notes that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in June 2016.  In that form, he listed the American Legion; however, no one from the American Legion signed the form.  The power of attorney is therefore invalid.  38 C.F.R. § 14.631 (2016).  It is unclear whether the American Legion was offered a chance to sign the form, or whether they declined representation in an ongoing appeal.

As such, Disabled American Veterans remains the representative in this case because its power of attorney has not been revoked.  Id.  That organization has provided written argument on the Veteran's behalf.  

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in a VA Form 21-526 received in June 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's left Achilles tendon insertion calcification disability has been manifested by moderate impairment without evidence of moderately-severe impairment.

2.  The Veteran's right Achilles tendon insertion calcification disability has been manifested by moderate impairment without evidence of moderately-severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left Achilles tendon insertion calcification disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a Diagnostic Code 5284 (2016).

2.  The criteria for an evaluation in excess of 10 percent for right Achilles tendon insertion calcification disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of March 2011 and August 2016 VA examinations.  

Per the December 2016 Board remand instructions, the Veteran also underwent VA an examination in January 2017.  

In light of the above, the Board also finds that the RO substantially complied with the March 2016 and December 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right and left foot disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Veteran is currently assigned 10 percent disability ratings for right and left Achilles tendon insertion calcification under Diagnostic Code 5284.  

Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background and Analysis

The Veteran filed a claim for increased ratings for his service-connected right and left foot disabilities which was received by VA in January 2011.

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran formerly worked with the Postal Service and now was a self-employed handyman.  There was no reported prescribed bedrest and treatment due to the bilateral foot disability.  There was also no effect on activities of daily living or his occupation.  The Veteran had a diagnosis of left and right Achilles tendon insertion calcification.  The pain was located on the heel at the insertion of the Achilles tendon with radiation of pain to the plantar surface of the feet.  He could stand for 15 minutes and there was no limitation on walking.  He could not run.  There was no weakness or fatigability.  His medications helped some.  Inserts and lifts did not help.  On examination his posture and gait were normal.  He did not use assistive devices.  There was no atrophy and his muscle tone was normal.  Flexion of the feet was normal.  There were no other abnormalities of the foot.  There was no painful motion, edema, weakness, instability or tenderness.  He had no functional limitations with standing and walking.  There was no evidence of abnormal weight bearing, no Achilles tendon misalignment (pes planus) and no pain with foot manipulation.  There was no deformity, redness, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability or pertinent abnormal weight bearing, except as noted.  There was no loss of function after repetitive use except as noted.  A loss of function during flare-ups could not be determined without resorting to mere speculation.  Foot x-rays revealed mild degenerative arthritis, bilateral heel spurs and bilateral spurs at the attachment of the Achilles tendon.  The diagnosis was right and left Achilles tendon insert calcifications with no functional limitations.

Per the March 2016 Board remand instructions, the Veteran underwent a VA examination in August 2016.  The Veteran reported intermittent pain on both of his Achilles tendons over the years which occasionally radiated up to the back of his legs for which he took daily medication.  He indicated that the last time he had inflammation of the right Achilles tendon it was 6 years ago.  Three months ago he had a flare-up of his left Achilles tendon which lasted for 3 to 4 days.  Despite his foot condition, he tried to walked 1 1/2 miles a day to prevent getting stiff.  On good days, he also played golf.  The Veteran did not complain of foot pain or that flare-ups impacted the function of the foot.  He also did not report having any functional loss or functional impairment of the foot.  

He did not have pain on use of the feet and did not have pain on manipulation of the feet.  There was no indication of swelling on use and no characteristic callouses.  He did not have extreme tenderness of the plantar surfaces of one or both of the feet and did not have decreased longitudinal arch height of one or both feet on weight-bearing.  There was no evidence of marked deformity of one or both feet (pronation, abduction, etc.).  There was not marked pronation of one or both feet.  The weight-bearing line did not fall over or medial the great toe and there was no "inward" bowing of the Achilles tendon of one or both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon.  The Veteran did not have any other foot conditions.  

On examination, there was no pain of the right or left foot.  Notably, while the examiner found no pain in the Veteran's feet on physical examination, when presented with the instruction "If no [pain], but the Veteran reported pain in his/her medical history, please provide rationale below," the examiner declined to provide any rationale.  The examiner noted that the Veteran was unable to run and instead walked 1 1/2 miles a day.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over time.  He did not use any assistive devices.  The Veteran's foot disabilities did not impact his ability to perform any type of occupational task.  The diagnosis was bilateral Achilles tendon insertion calcification with no functional limitation.  The examiner indicated that the Veteran's service-connected disabilities were unchanged since his last examination in March 2011.  

Per the December 2016 Board remand instructions, the Veteran underwent a VA examination in January 2017.  The examiner noted a diagnosis of left and right Achilles tendon insertion calcification with no functional limitations.  The examiner noted that there was no limitation of foot motion secondary to the left and right Achilles tendon insertion calcification.  The evidence also did not support a nexus for left and right Achilles tendon insertion calcification as a cause or otherwise being related to arthritis of the foot.  The Veteran reported taking antiinflammatory medication about every other day which was helpful.  He occasionally had flare-ups in the tendonitis in his lower Achilles with some days being worse than others.  He reported that 2 weeks ago his left Achilles was so sore that he could not put his heel on the floor.  He reported that his Crocs were the best treatment and support he has experienced as he could not wear dress shoes or loafers.  He reported pain on use of both of his feet which was accentuated with use.  

He did not have pain on manipulation of the feet or characteristic callouses.  There was no swelling on use.  The Veteran tried orthotics but remained symptomatic.  He did not have extreme tenderness of the plantar surfaces on one or both feet and did not have decreased longitudinal arch height on one or both feet on weight-bearing.  There was no objective evidence of marked deformity of one or both feet (pronation, abduction, etc.).  There was not marked pronation of one or both feet.  The weight-bearing line did not fall over or medial the great toe and there was no "inward" bowing of the Achilles tendon of one or both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon.  He had pain on examination of the right foot but it did not contribute to functional loss.  The examiner noted that there was no objective pain to manipulation or weight bearing.  The Veteran reported tenderness to palpation at the posterior heel.  He did not have pain on examination of the left foot and there was no objective pain to manipulation or weight bearing or any objective evidence of tenderness to palpation.  

Based on the Veteran's report, both the left and right sides had pain on weight-bearing and interference with standing.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over time.  He did not use any assistive devices.  The Veteran's foot disabilities did not impact his ability to perform any type of occupational task.  The examiner noted that March 2011 x-rays demonstrated mild degenerative arthritis, bilateral plantar heel spurs and bilateral spurs at the attachment of the Achilles tendons.  The Veteran indicated that he was medically retired from the Post Office as he needed to be off his feet.  Thereafter he worked in sedentary jobs to include light construction work operating a drill press until he was able to draw Social Security benefits at age 62.  

The diagnosis was service-connected right and left Achilles tendon insertion calcification with no functional limitations as well as nonservice-connected mild degenerative arthritis in the right first IP joint and both first MTP joints with mild functional limitations.  The examiner opined that there was no demonstrated limitation of foot motion secondary to the service-connected right and left Achilles tendon insertion calcification.  Additionally, the preponderance of the evidence does not support a nexus between the service-connected right and left Achilles tendon insertion calcification as a cause or as otherwise related to arthritis of the foot.  The examiner noted that the literature showed that insertional Achilles tendinopathy was a distinct entity that was separate from a diagnosis of classic midportion Achilles tendinopathy.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right and left Achilles tendon insertion calcification disabilities.

As noted above, a rating in excess of 10 percent under Diagnostic Code 5284 is warranted when moderately severe disability is demonstrated.  However, the Board finds that based on the evidence of record, the medical evidence of record does not demonstrate that the left and right Achilles tendon insertion calcification disabilities are more than moderate foot injuries.

The Board notes that the March 2011, August 2016 and January 2017 VA examiners all specifically noted that the Veteran had right and left Achilles tendon insertion calcification with no functional limitations.  While the Veteran reported intermittent pain on both of his Achilles tendons over the years, he did not report of having any functional loss or functional impairment of the foot.  The January 2017 VA examiner also specifically noted that there was no limitation of foot motion secondary to the left and right Achilles tendon insertion calcification.  Additionally, the examiner also indicated that while the Veteran had pain on examination of the right foot, it did not contribute to functional loss while there was also no objective pain to manipulation or weight bearing for either the left or right foot.  Even though the Veteran reported that both the left and right sides had pain on weight-bearing and interference with standing, on examination he did not have extreme tenderness of the plantar surfaces on one or both feet, did not have decreased longitudinal arch height on one or both feet on weight-bearing, had no objective evidence of marked deformity of one or both feet and did not have marked inward displacement and severe spasm of the Achilles tendon.  The Veteran also did not have pain on manipulation of the feet or characteristic callouses and there was no swelling on use.  The examiner also noted that the Veteran's foot disabilities did not impact his ability to perform any type of occupational task and the Veteran did not use any assistive devices.

As a result, the Board concludes that the Veteran's disability picture does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278; or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a , Diagnostic Code 5171. 

In this case, the Board finds that the Veteran's right and left Achilles tendon insertion calcification is no more than moderate in severity, warranting no more than the 10 percent disability rating currently assigned under Diagnostic Code 5284.  The disability, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned contemplates the Veteran's primary complaints of pain in the feet that is reportedly aggravated by use.  No more than moderate symptoms are evident.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating higher than 10 percent is not warranted.  In so finding, the Board acknowledges that the Veteran has complained of pain in his feet, including at his VA examinations.  However, there are no objective findings of record that the Veteran's right or left foot has demonstrated functional limitations due to pain. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's left and right Achilles tendon insertion calcification disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluations, and no higher.  

Notably, on the January 2017 VA examination, the Veteran reported that he occasionally had flare-ups in the tendonitis in his lower Achilles with some days being worse than others.  However, the examiner indicated that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was also no other functional loss during flare-ups or when the foot was used repeatedly over time.  Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from right and left Achilles tendon insertion calcification disabilities still more nearly approximates no more than a 10 percent rating.

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation as there was no evidence of additional limitation of motion after repetition of motion.  The January 2017 VA examiner again noted that there was no limitation of foot motion secondary to the left and right Achilles tendon insertion calcification and also indicated that while the Veteran had pain on examination of the right foot, it did not contribute to functional loss.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has considered whether the Veteran's left and right Achilles tendon insertion calcification disabilities would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other diagnostic codes without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

Significantly, the Board notes that March 2011 x-rays demonstrated mild degenerative arthritis and bilateral plantar heel spurs.  However, the January 2017 VA examiner also specifically determined that the preponderance of the medical evidence did not support a nexus between the service-connected right and left Achilles tendon insertion calcification as a cause or as otherwise related to arthritis of the foot.  The examiner also specifically identified the functional impairment of the service-connected disability and non-service connected disabilities when noting that the Veteran's service-connected right and left Achilles tendon insertion calcification had no functional limitations while his nonservice-connected mild degenerative arthritis in the right first IP joint and both first MTP joints had mild functional limitations.  

As a result, an evaluation of the evidence of record shows that no other Diagnostic Codes are applicable.  


Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for left and right Achilles tendon insertion calcification disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating in excess of 10 percent for left Achilles tendon insertion calcification is denied.

Entitlement to a disability rating in excess of 10 percent for right Achilles tendon insertion calcification is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


